TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-04-00329-CR



                                   Anthony Lee Gardner, Appellant

                                                     v.

                                     The State of Texas, Appellee




         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
             NO. 0001942, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                               MEMORANDUM OPINION


                On October 31, 2000, Anthony Lee Gardner was sentenced to fifteen years in prison for

sexually assaulting a child. On March 22, 2004, Gardner filed a motion for out of time appeal in the district

court. See Tex. R. App. P. 26.2(a). The court overruled the motion and the record was forwarded to this

Court. The court certified that this is a plea bargain case and Gardner has no right of appeal. See Tex. R.

App. P. 25.2(d).

                Because the notice of appeal was not timely, we lack jurisdiction to dispose of the

purported appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton v. State,

981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.

1996).
                 The appeal is dismissed.




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: June 24, 2004

Do Not Publish




                                                 2